[Cite as Heiert v. Crossroads Community Church, Inc., 2021-Ohio-1649.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

JOHN HEIERT,                                    :          APPEAL NO. C-200244
                                                           TRIAL NO. A-1901458
  and                                           :

DANA HEIERT,                                    :               O P I N I O N.

        Plaintiffs-Appellants,                  :

  and                                           :

OHIO BUREAU OF WORKERS’                         :
COMPENSATION,

        Intervenor-Plaintiff-Appellant,         :

  vs.                                           :

CROSSROADS COMMUNITY                            :
CHURCH, INC.,

CROSSROADS WESTSIDE,                            :

THE CINCINNATI AIR                              :
CONDITIONING COMPANY,

  and                                           :

RICHARD GOODSON,                                :

     Defendants-Appellees.         :
________________________________________________________________________

ROBERT COAKLEY,                                 :          APPEAL NO. C-200391
                                                           TRIAL NO. A-1901475
        Plaintiff-Appellant,                    :

  and                                           :               O P I N I O N.

OHIO BUREAU OF WORKERS’                         :
COMPENSATION,

        Intervenor-Plaintiff-Appellant,         :

  vs.                                           :
                   OHIO FIRST DISTRICT COURT OF APPEALS



CROSSROADS COMMUNITY                    :
CHURCH, INC.,

CROSSROADS WESTSIDE,                    :

THE CINCINNATI AIR                      :
CONDITIONING COMPANY,

  and                                   :

RICHARD GOODSON,                        :

     Defendants-Appellees.              :


Civil Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: May 12, 2021


Law Offices of Blake R. Maislin, LLC, and Randy A. Byrd, for Plaintiffs-Appellants
John Heiert, Dana Heiert, and Robert Coakley,

The Sammarco Law Firm, LLC, and Alissa Sammarco, for Plaintiff-Appellant
Robert Coakley,

David A. Yost, Ohio Attorney General, Sonnet and Goldblatt, Ltd., Office of
Appointed Special Counsel for the Ohio Attorney General, Greg A. Goldblatt and
Andrew D. Sonnek, for Intervenor-Plaintiff-Appellant Ohio Bureau of Workers’
Compensation,

McCaslin, Imbus, and McCaslin, and William M. Cussen, for Defendants-Appellees
Crossroads Community Church, Inc., Crossroads Westside, and Richard Goodson,

Barron, Peck, Bennie, & Schlemmer Co., LPA, and Arthur H. Schlemmer, for
Defendants-Appellees Crossroads Community Church, Inc., and Crossroads
Westside,

Matthew R. Skinner, for Defendant-Appellee The Cincinnati Air Conditioning
Company.




                                            2
                        OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.


        {¶1}    Raising two assignments of error, plaintiffs-appellants John Heiert,

Dana Heiert, and Robert Coakley bring these consolidated appeals to challenge the

trial court’s grant of summary judgment in both cases in favor of defendants-

appellees Crossroads Community Church, Inc., (“Crossroads”) Crossroads Westside,

The Cincinnati Air Conditioning Company (“Cincinnati Air”), and Richard Goodson.

For the following reasons, we overrule both assignments of error and affirm the

judgments of the trial court.

                             Factual and Procedural Background

        {¶2}    Plaintiffs-appellants filed respective complaints against defendants-

appellees, alleging claims for negligence and a declaratory judgment.1 The claims

arise from a boiler explosion that occurred at the Crossroads Westside campus on

January 6, 2016. The explosion occurred while two employees of Blau Mechanical

(“Blau”), plaintiffs-appellants John Heiert and Robert Coakley, were working on one

of two boilers located at the Crossroads Westside facility. The undisputed cause of

the explosion was a jumper wire installed on the boiler’s oil/gas toggle switch. What

remains to be known, and what is essential to this case, is who installed the jumper

wire that caused the explosion.

        {¶3}    In both cases, Crossroads, Crossroads Westside, and Goodson,

collectively, and Cincinnati Air, separately, filed motions for summary judgments.




1 Both complaints also listed Stephen Buehrer, in his official capacity as Administrator of the Ohio
Bureau of Workers’ Compensation, as a defendant. However, the Ohio Bureau of Workers’
Compensation (“OBWC”) filed a motion in each case to be realigned as a named party plaintiff.
The trial court granted both motions, allowing OBWC to intervene as a named party plaintiff in
both cases, and OBWC filed a complaint against defendants-appellees in each case. Both
complaints also list “John Does I though X” as defendants. However, there is no indication in the
record that any additional party was ever identified in either case, nor any indication that any
John Doe defendant was served. The Heiert complaint also alleged a claim for loss of consortium.

                                                     3
                      OHIO FIRST DISTRICT COURT OF APPEALS



Essentially, the motions argued that plaintiffs-appellants failed to present evidence

that any defendant installed the jumper wire. In response, plaintiffs-appellants filed

a memorandum in opposition to the summary-judgment motions, arguing that (1)

when the jumper wire was installed and who installed the jumper wire were issues of

material fact to be decided at trial, and (2) the doctrine of res ipsa loquitor should be

applied. Ultimately, the trial court granted summary judgment, finding no evidence

to show that any defendant installed the jumper wire or acted negligently, and no

evidence to show that the explosion and resulting injuries were the result of any

action by the defendants. Additionally, the trial court found the doctrine of res ipsa

loquitor to be inapplicable.

       {¶4}    The evidence in the record included (1) depositions of Richard

Goodson, Mike Cordeiro, John Heiert, Brad Davis, Mark Sokalski, and Richard

Kovarsky, (2) two affidavits of Richard Kovarsky, and (3) an affidavit of Mike

Cordeiro.2

                      Depositional Testimony of Richard Goodson

       {¶5}    Crossroads Westside was a relatively recent acquisition by Crossroads,

and Richard Goodson was the first facilities director, working there for about two

years prior to the explosion.       As the facilities director, he was responsible for

maintaining the overall condition and safety of the property, which included

maintaining the building, cleaning, and making minor repairs. More specifically,

regarding the two boilers located at the facility, his responsibilities were to “shut

them off when we didn’t need heat and turn them back on when the heat season

began.”


2The record in the appeal numbered C-200391 also included the depositional testimony of Robert
Coakley.

                                                  4
                         OHIO FIRST DISTRICT COURT OF APPEALS



         {¶6}    In December of 2015, Goodson called Cincinnati Air to come and look

at the boilers after discovering that boiler 1 was leaking and boiler 2 was not coming

on.3 This was the first time he experienced any issues with the boilers while working

there.   The boilers had not been serviced prior to this time.                    The boilers were

inspected by the state inspector in September of 2015.

         {¶7}    Goodson did not try to troubleshoot the issue himself or service the

boilers at all, and no one else tried to service or troubleshoot the boilers before

Cincinnati Air arrived. When he contacted Cincinnati Air, he told them that boiler 2

was going into “flame out,” which he described as referring to an indicator light,

labeled “flame out,” that would come on every time he turned the boiler on and it

“went through a run through.” Once the light came on, the system would shut off.

         {¶8}    Cincinnati Air came to Crossroads Westside to work on the boilers on

three occasions: December 10, December 11, and December 14, 2015.                            Goodson

testified that two people arrived from Cincinnati Air to work on the boilers, but he

did not recall who they were.4              On the first visit, they checked boiler 1 and

determined condensation was coming from the boiler because of a cold fire start up

issue. They told Goodson this was normal, and it would dissipate after about an

hour. They then started diagnosing the issue with boiler 2. They were at Crossroads

Westside for around four hours the first day, and boiler 2 was still not working when

they left.

         {¶9}    On the second day, they continued to try to diagnose the issue with

boiler 2. When they left on the second day, they informed Goodson that parts were



3 For convenience, the boilers will be referred to as boiler 1 and boiler 2. Boiler 2 is the boiler that
eventually exploded.
4 Since the witness could not recall the names of the two individuals from Cincinnati Air, he
generally referred to them as “they” throughout the deposition. We will do the same here.

                                                       5
                     OHIO FIRST DISTRICT COURT OF APPEALS



needed and that they would be sending a proposal of suggested repairs. On the third

visit, they came out to get part numbers and give pricing. Goodson did not have any

contact with them on the third day.

       {¶10} Goodson was in and out of the room during the first two visits, so he

could not testify to everything they did while they were there. However, he did

observe them remove the cover to the control box, and observed them “flip-flopping”

parts, such as the flame safeguard control and the control board, from boiler 1 to

boiler 2. He never saw them change any wiring configurations within the control

box.   They advised Goodson that the flame safeguard control for boiler 2 was

defective and not to use boiler 2.

       {¶11} It took a few weeks after their last visit to get the proposal from

Cincinnati Air. The proposal listed the flame safeguard control and several other

parts to be replaced on boiler 2. The proposal concerned Goodson because he saw

them place the flame safeguard control from boiler 1, the functioning boiler, on

boiler 2, and boiler 2 still did not work. He was also concerned with the high price

that was quoted in the proposal.

       {¶12} Within a few days of receiving the proposal, Goodson called Blau for a

second opinion. Two employees from Blau, John Heiert and Robert Coakley, arrived

a few days later, but he is not sure what that date was. He knew the explosion

occurred on January 6, 2016; however, he does not remember if Blau came out on

more than one occasion. When Heiert and Coakley arrived, Goodson walked them

through what he knew about what had been done prior to their visit. He told them

that Cincinnati Air had been there and told them why he had called Blau. The flame

safeguard control was intact on boiler 2 when they arrived.



                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} Heiert and Coakley worked on the boilers for several hours before the

explosion occurred. Heiert was the technician, and Coakley was his helper. Goodson

was with them the entire time. When asked about everything that Blau had done

that day, Goodson testified as follows:

              When I explained to John exactly what Cincinnati Air - to my

       knowledge exactly what Cincinnati Air had done as far as bringing

       parts from boiler number one to boiler number two, he started doing

       the same process and was taking parts from boiler number one over to

       number two, again to diagnose it to see if it would come on.

              When he took the flame guard sensor loose from boiler number

       two, he told me to look at it, and there was a washer that was down

       inside of the casing of the flame sensor. He said, I bet that’s your

       problem. That may fix it right now. He pulls the washer out. He said

       the washer didn’t belong there. He said that that may be disrupting

       the eye where it couldn’t see the flame. So he took that out, put it back

       together, went to fire it up. Nothing. It did the same thing, flame-out.

       So then he took the one from boiler number one and placed it on boiler

       number two, and he had the same results that Cincinnati Air had all

       the way through all the testing.

              Then from that point, he was doing some diagnosing as far as

       trying to find out if the control was sending a call to -- a call for heat.

       Then he went from that point, he said that he was not getting a call for

       the gas valve to open, so he was not sure whether it wasn’t getting a

       call for it to open or if it wasn’t operating, if the gas valve was

       defective.

                                               7
                     OHIO FIRST DISTRICT COURT OF APPEALS



              Then he said that he was going to wire the gas valve where it

       would operate without being called from the control unit. So he wired

       -- and I’m not exactly sure what he did in the control panel, but he

       wired the gas valve to where it got power straight through to it. Then

       there’s a flow meter that’s on the gas valve, and the little thing that’s in

       the flow meter pegged. It we [sic] went straight up. And he said, well,

       that shows me that the gas valve is operating because the flow meter

       pegged.

              Like I said, from that point, I’m not sure what he wired or

       didn’t, because he just started diagnosing more and more things. He

       tried to fire it up a couple more times, and there was no issue -- I mean

       no fire up. Still had the same problems.

              And then our-the FI director, Joe Curry, came downstairs. He

       had just got there from Oakley and was just wanting to see what was

       going on. I was talking to him when the campus pastor walked in, and

       John was still down and still diagnosing. And I was talking to Greg

       McElfresh, which is the pastor, and we walked over in front of the

       boiler, and I was explaining to Greg everything that John had gone

       through, and that he had basically mirrored everything that Cincinnati

       Air had done.

              As I was talking to Greg, he was running it through another

       sequence, and that’s when the explosion occurred.

       {¶14} Goodson further explained that, when Heiert had the cover of the

control box removed, he was using a meter to check for power and sequences. He

testified that Heiert “explained to me that he was sending a signal straight through to

                                                8
                    OHIO FIRST DISTRICT COURT OF APPEALS



open the gas valve up to bypass any of the calls, and that was to confirm that the

diaphragm was opening on the gas valve.” He did not see Heiert remove the oil/gas

toggle switch. He did not know what wiring was done, whether the wiring was ever

put back to the original configuration, or if Heiert installed the jumper wire. He

never saw Heiert prepare a jumper wire.

       {¶15} While Heiert was working on the boiler, Coakley was going behind the

boiler to check for a flame. He was standing to the right of the boiler when the

explosion occurred. Coakley never touched anything within the control box. No one

other than Heiert had access to the control box on boiler 2 on the day of the

explosion.

       {¶16} Goodson denied that anything was done to boiler 2, by himself or

anyone else, from December 14, 2015, to January 6, 2016. He also denied ever

removing the cover to the control box on boiler 2 or ever installing a jumper wire on

any boiler. He was not aware of anything that Cincinnati Air did or failed to do that

would cause the boiler to explode.

              Affidavit and Depositional Testimony of Mike Cordeiro

       {¶17} Mike Cordeiro is a service technician for Cincinnati Air. He first

arrived at Crossroads Westside on December 10th. He testified that he was alone on

the first day. He met with Goodson when he first arrived. Goodson informed him

that the boilers were leaking water and “tripping on the flame safeguard.” The first

thing he did was look at the leaking issue. He discovered that neither boiler was

leaking and that it was just a condensation issue. He then started troubleshooting

the other problems by checking the safeties and checking electrical connections. He

also looked at the reducing valves and cleaned the screens. Goodson was not in the



                                             9
                     OHIO FIRST DISTRICT COURT OF APPEALS



room with him the whole time he was there. Cordeiro did not discover any issues on

the first day.

       {¶18} Cordeiro was also alone when he came back the next day. Goodson

was around a little bit, but Cordeiro was mainly by himself. Cordeiro cleaned the UV

sensors on both boilers, and this fixed the issue with boiler 1. He denied switching

out any parts on either boiler. He could not recall if he removed any switches, or if

he noticed anything unusual that should not have been there when he looked inside

the burner control. He continued to check voltages and connections and tried to

cycle boiler 2 several times that day. He eventually removed the flame safeguard

from boiler 2 and took it to a local supply house to have it tested. The test failed,

which meant the part needed to be replaced. He went home for the day after the test

was complete. The flame safeguard remained in his work truck until he returned on

December 14th.

       {¶19} On December 14th, he performed maintenance on the boilers, such as

greasing pumps, checking safeties, and checking the operation of the boilers. He also

brought the flame safeguard control back and placed it on top of the control box. He

did not reinstall the flame safeguard control onto boiler 2 before he left. He left the

boiler with no gas or electricity running to it. He did not see a jumper wire on the

boiler and could not say whether the jumper wire was in place on the boiler when he

was there. He denied ever fashioning a jumper wire or installing a jumper wire on

boiler 2.

       {¶20} In his affidavit filed with Cincinnati Air’s motion for summary

judgment, Cordeiro again denied installing the jumper wire on boiler 2.




                                             10
                      OHIO FIRST DISTRICT COURT OF APPEALS



                        Depositional Testimony of John Heiert

       {¶21} John Heiert is a service technician with Blau. When he arrived at

Crossroads, Goodson told him the boiler had been “down” and that Cincinnati Air

had been there to work on it. He then walked into the boiler room and saw two

identical boilers. He suggested to Goodson that they “swap” the flame safeguard to

see if it worked, and Goodson told him Cincinnati Air had already tried swapping the

flame safeguard and the UVI. However, he told Goodson he wanted to see if for

himself.

       {¶22} Heiert determined the flame safeguard control from boiler 2 was

functional by swapping the parts between boiler 1 and 2. When he swapped the

parts, boiler 1 still fired up and boiler 2 still did not. Heiert described the story of

what happened that day as follows:

              Well, like I said, when we walked down in there, me, Richard,

       and Robert—we were talking about everything that was going on.

       Then I went out and got my tools, my tool bag, and we started doing

       the service work.

              After a visual inspection—I visually inspect everything around

       the boiler to make sure there’s nothing obvious.

       But I started on the service work, and that’s when I changed out the

       flame safeguard and the I—the UVI. We found that those [were not]

       the problem.

              Then I went through and I had to take all of the covers off all of

       the four-by-four junction boxes, all the safeties around the boiler so I

       could get to the wiring to check voltages, and I wanted to check

       continuity on all of the safeties.

                                              11
                    OHIO FIRST DISTRICT COURT OF APPEALS



              So I did all of that, and then I wanted to check to make sure—I

      didn’t know if that boiler runs straight off its limits or if it has a VAS

      system. I had never been there before. I didn’t know what controlled

      it. So I had to spend some time on looking into that.

             Then once I found out all of the safeties and stuff were made

      and we knew that it wasn’t that, we could eliminate that, you start

      working back to the burner.

             And then in that time frame when I had the burner cover off

      and I was in there—and I turned the boiler off with the disconnect on

      the side of the boiler—because when you swap parts, you want to do

      that because its three-phrase electric inside there, and you don’t want

      to get lit up, so power down at the disconnect.

                                        ***

             Well, in the midst of checking all of the safeties and finding out

      they were good, when I went to the burner in the front and I started

      checking voltage inside the burner cabinet itself, that’s when—I had

      the disconnect on for the last time.

             I don’t know how long the time—it must have been, I guess, a

      good amount of time, I don’t know how long, and then when I went to

      flip the switch on—because you have to have it on so you can check

      voltage—and when the boiler went to line off, I don’t remember a

      whole lot after that.

      {¶23} Heiert testified that the flame safeguard was intact on boiler 2 when he

arrived. He did not notice anything unusual about the wiring configuration or the

switches. The only thing he noticed was that the boilers were old, looked like they

                                              12
                     OHIO FIRST DISTRICT COURT OF APPEALS



had not had much maintenance done, and were not well maintained. He testified

that the oil/gas toggle switch was in place when he got there. At the time of the

explosion, he was using a voltmeter to check continuity. He connected his voltmeter

to the boiler and then turned on the toggle switch. The boiler went through its cycle

and that was when the explosion occurred.

       {¶24} He denied altering the wiring at any point. He admitted he removed/

lowered the toggle switch because he could not get his leads “in there to check

voltages,” but denied changing the wiring to the toggle switch when he removed it.

He also denied installing a jumper in the burner control. He admitted he does not

know who installed the jumper wire, or when the jumper wire was installed. He

denied being aware of any evidence that Cincinnati Air negligently performed service

work on the boiler at issue or left the boiler in an unreasonably dangerous condition,

and admitted he has no idea if Crossroads or anyone on its behalf did or failed to do

anything to cause the explosion.

       Depositional Testimony of Brad Davis and Report of Envita Forensics

       {¶25} Brad Davis works for Envita Forensics (“Envita”). Envita was retained

by Brotherhood Insurance to determine the cause of the boiler explosion. Davis’s

depositional testimony mainly discussed Envita’s report. The conclusions in the

report were:

          1) It was discovered that a black jumper wire was attached to the

               oil/gas toggle switch that opened the natural gas at the

               beginning of the burner start up sequence.        This allowed

               natural gas to enter the boiler during the air purge sequence

               and when the pilot light was lit. This caused the explosion to

               occur within the boiler.

                                             13
                     OHIO FIRST DISTRICT COURT OF APPEALS



           2) No evidence was discovered that any employee of Crossroads

              Community Church installed this black jumper wire on the

              oil/gas toggle switch.

           3) The black jumper was installed during Blau Mechanical’s

              troubleshooting prior to the explosion.

                Depositional Testimony and Report of Mark Sokalski

       {¶26} Mark Sokalski is a licensed engineer and the senior project manager at

Civil and Environmental Consultants, Inc. Sokalski was retained by the plaintiffs’

counsel to determine the proximate cause of the explosion. The conclusions in

Sokalski’s report are as follows:

           1) The proximate cause of the explosion was the installation of an

              electrical black jumper wire from terminal 4G to GV.        This

              jumper wire permitted the main gas valve to fully open any

              time the main control switch (S1) was turned on.

           2) While it is common during troubleshooting to temporarily

              install an alligator type jumper wire around a safety device to

              check the operation, no permanent jumper wire should ever be

              installed.

           3) The installer of this black jumper wire, bypassing at least eight

              safety interlock and directly activating the main gas valve, is

              presently unknown.

           4) John Heiert did not install this black jumper wire.

           5) Insufficient evidence exists, at the present time, as to

              determining who installed this black jumper wire.



                                             14
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶27} Sokalski testified that “[t]he proximate cause is that an actual wire

existed energizing the fuel valve without the ignitor. * * * Bypassing the ignitor

system. Typically, the pilot has to be on before the gas valve will open. This jumper

wire opens the gas valve, and then any time you would do anything inside the

electronics and create an ignition source or arching on the ignitor, it’s going to

explode. So that was the proximate cause.”

       {¶28} Importantly, when preparing his report, Sokalski only relied on the

deposition testimony of Heiert. He did not review the testimony of any other witness

or review the fire department reports. He admitted it would be important to review

the other witness testimony before determining who may be responsible for the

explosion. He spoke to Heiert personally at the accident site and Heiert told him he

“didn’t touch anything except move the controllers back and forth.”         When he

discussed his conclusion that Heiert did not place the jumper wire, he stated:

              Well, I went through my evidence and my chronological turn of

       events and based on the fact that it was hard wired in and from his

       testimony, I made the determination that he couldn’t have known that

       it existed. Either that or he was suicidal. And to me, that just didn’t

       sound logical that he would have put the wire on to keep the gas valve

       wide open through the entire purge process and then decided to --

       while its running to throw a match to it. That doesn’t sound logical. I

       came up with the determination based on the chronological turn of

       events -- and from what he told me on the first day that that’s all he

       did and didn’t touch anything else on the system, that indicated that he

       didn’t put the wire on, so that was my conclusion.



                                             15
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶29} He admitted he never asked Heiert directly if he installed the jumper

wire and admitted that he did not see Heiert’s testimony that he removed the gas/oil

toggle switch. Thus, Sokalski conceded during his deposition that it’s possible that

Heiert did install the jumper wire. He then refined his answer and stated:

              I didn’t suspect he did, but now that you have that he took that

       out of there, then that means it goes back to what was the work that

       was done on this prior. It doesn’t mean he did. It does mean that

       somebody -- somebody removed it at some point in time and put the

       wire on -- could have put it back in there, but I can’t answer that

       because I don’t have enough evidence one way or the other.

       {¶30} After reviewing portions of Goodson’s testimony during the

deposition, Sokalski admitted that Goodson’s testimony that Heiert told him he was

rewiring the gas valve was “significant because that would be similar to what the

jumper wire left in there was doing.” Thus, he admitted there were “implications”

that Heiert installed the jumper wire. He also admitted he did not have enough

information to say who installed the jumper wire and did not have any evidence that

Crossroads or Goodson did anything to cause the explosion.

                           Affidavit of Richard Kovarsky

       {¶31} Richard Kovarsky was retained by plaintiffs’ counsel to determine the

factor or factors which led to the boiler explosion. In his affidavit, Kovarsky noted

that the jumper wire was hard wired onto the switch and would not have been readily

visible because the switch was installed in the boiler control panel. He also noted

that installing the jumper wire would require the switch to be removed from its

mounting location, and Heiert was the only one who acknowledged removing the

switch. However, he believed Heiert had no reason to install the jumper because the

                                             16
                     OHIO FIRST DISTRICT COURT OF APPEALS



use of a hardwired jumper did not make sense for the type of troubleshooting that

Heiert was conducting.

       {¶32} Kovarsky concluded, “[I]t is my opinion, to a reasonable degree of

engineering certainty, that the source of the natural gas that resulted in the explosion

that injured Mr. Heiert was the release of gas through the main gas valve due to a

jumper on the oil/gas toggle switch which constantly energized this value as long as

there was power to the boiler. The exact ignition source for the gas is currently

undetermined.” Additionally, Kovarsky stated:

              My analysis further finds that there is credible evidence to

       indicate that another party had worked on the boiler after Mr.

       Corderio’s [sic] service calls in mid-December 2015 and the arrival of

       Mr. Heiert on January 6, 2016. The facts and evidence in this matter

       are consistent with this party having installed the jumper on the

       oil/gas toggle switch. The available information indicates that this

       party would either be Mr. Corderio [sic], Mr. Goodson, or some other

       party that was known to Mr. Goodson.

                Depositional Testimony of Richard Kovarsky

       {¶33} Kovarsky is a registered professional engineer and the owner of Pyro-

Technical Investigations, a forensic engineering firm. Kovarsky formed his opinion

based on the discovery conducted in the case.

       {¶34} Kovarsky agreed that the jumper wire would have been “readily visible

or at least visible” when Heiert removed the oil/gas toggle switch from its mount. He

elaborated on the opinion in his affidavit that Heiert would have had no reason to

install the jumper wire and stated, “I have no idea as to why anyone would have

installed this particular jumper.” He did not know (1) why they would use a hard-

                                              17
                       OHIO FIRST DISTRICT COURT OF APPEALS



wired jumper, and (2) why they “jumpered” the terminal that they did. Thus, he

conceded during his testimony that he also could not think of a reason why Cordeiro

would install the jumper, and that a lot of the reasoning he relied on for his opinion

that Heiert did not install the jumper wire would also apply to Cordeiro. He stated,

“As it relates to this particular issue, no, I’m not suggesting Mr. Cordeiro was the

person who installed the jumper.”

       {¶35} Kovarsky opined that the inconsistencies in testimony “strongly

suggest” someone else did something with the boiler between the time that

Cincinnati Air was at Crossroads and when Blau arrived. However, he also admitted

the hard-wired jumper “wound up serving a purpose like” what Heiert allegedly told

Goodson he was going to do right before the explosion.          Thus, he agreed that

Goodson’s testimony is “certainly consistent” with a jumper wire potentially being

installed by Heiert, but added, “It does not necessarily say that it was this jumper

that was installed.”

       {¶36} Kovarsky admitted he has no evidence that Cincinnati Air installed the

jumper, and that there is no evidence “at this point” to directly say Goodson installed

the jumper wire.

                                 Law and Analysis

                                 Standard of Review

       {¶37} We review the granting of summary judgment de novo. Grafton v.

Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). Summary judgment

is appropriate when (1) there is no genuine issue of material fact, (2) the moving

party is entitled to judgment as a matter of law, and (3) the evidence, when viewed in

favor of the nonmoving party, permits only one reasonable conclusion and that



                                             18
                     OHIO FIRST DISTRICT COURT OF APPEALS



conclusion is adverse to the nonmoving party. Evans v. Thrasher, 1st Dist. Hamilton

No. C-120783, 2013-Ohio-4776, ¶ 25.

       {¶38} The initial burden is on the party moving for summary judgment to

demonstrate the absence of a genuine issue of material fact as to the essential

elements of the case. Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264

(1996).   If the moving party meets its initial burden, the burden shifts to the

nonmoving party to set forth specific facts to show there is a genuine issue of

material fact. Id.

                              First Assignment of Error

       {¶39} In the first assignment of error, plaintiffs-appellants argue that the

trial court erred by granting summary judgment in favor of defendants-appellees.

       {¶40} To establish actionable negligence, one must show (1) the existence of

a duty, (2) breach of that duty, and (3) an injury resulting proximately therefrom.

Ellis v. Time Warner Cable, 1st Dist. Hamilton No. C-120083, 2013-Ohio-240, ¶ 6,

quoting Menifee v. Ohio Welding Prod., Inc., 15 Ohio St.3d 75, 77, 472 N.E.2d 707

(1984). “If, in response to a properly supported [summary judgment] motion, the

plaintiff fails to meet its evidentiary burden of setting forth facts from which

reasonable minds could find all three elements, then the defendant is entitled to

summary judgment as a matter of law.” Williams v. 312 Walnut Ltd. Partnership,

1st Dist. Hamilton No. C-960368, 1996 WL 741982, *2 (Dec. 31, 1996).

       {¶41} In this case, defendants-appellees moved for summary judgment,

alleging that plaintiffs failed to present any evidence to show that any defendant was

the cause of the explosion.     Plaintiffs-appellants responded first by pointing to

inconsistencies between the testimony of Cordeiro and Goodson regarding the

actions taken by Cordeiro while at Crossroads. Next, plaintiff pointed to the fact that

                                             19
                     OHIO FIRST DISTRICT COURT OF APPEALS



Cordeiro was working on the boiler alone most of the time, while Goodson was in the

room with Heiert the entire time. Lastly, they relied on the affidavit of their expert

Kovarsky to show a “likelihood” that Goodson, or someone under his direction,

“tampered” with the boiler between the time when Cincinnati Air was there and

when Blau arrived. Essentially, plaintiffs asserted that the evidence showed that

each defendant had the opportunity to install the jumper wire, and therefore, the

issue of who actually installed the jumper wire should be an issue left for the trier of

fact.

        {¶42} However, “ ‘mere speculation or possibility is not enough to defeat a

summary judgment motion.’ ” Wynn v. Duke Energy Ohio, Inc., 1st Dist. Hamilton

No. C-130781, 2014-Ohio-3464, ¶ 15, citing Allstate Ins. Co. v. Sears Roebuck Co.,

7th Dist. Belmont No. 06 BE 10, 2007-Ohio-4977, ¶ 74. “[T]here must be direct

proof of a fact from which [an] inference can reasonably be drawn.” Parras v.

Standard Oil Co., 160 Ohio St. 315, 319, 116 N.E.2d 300 (1953).

        {¶43} Here, plaintiffs-appellants failed to point to any fact in the record from

which a reasonable inference can be drawn that any of the defendants actually

installed the jumper wire. Evidence of access and opportunity can only reasonably

establish that it is possible one of the defendants installed the jumper wire, and this

is insufficient to defeat a summary-judgment motion. Therefore, we overrule the

first assignment of error.

                             Second Assignment of Error

        {¶44} In the second assignment of error, plaintiffs-appellants argue that the

trial court erred by failing to apply the doctrine of res ipsa loquitor to the boiler

explosion.



                                              20
                        OHIO FIRST DISTRICT COURT OF APPEALS



       {¶45} Res ipsa loquitor is “a rule of evidence which permits the trier of fact to

infer negligence on the part of the defendant from the circumstances surrounding

the injury to plaintiff.” Hake v. George Wiedemann Brewing Co., 23 Ohio St.2d 65,

66, 262 N.E.2d 703 (1970). For the doctrine to apply, a plaintiff must show “(1)

[t]hat the instrumentality causing the injury was, at the time of the injury, or at the

time of the creation of the condition causing the injury, under the exclusive

management and control of the defendant; and (2) that the injury occurred under

such circumstances that in the ordinary course of events it would not have occurred

if ordinary care had been observed.” Id. at 66-67.

       {¶46} The doctrine is not restricted solely to factual situations involving a

single defendant. Shields v. King, 40 Ohio App.2d 77, 81, 317 N.E.2d 922 (1st Dist.

1973), citing Bauer v. Pullman Co., 8 Ohio App.2d 1, 220 N.E.2d 366 (10th Dist.

1966), and Dearth v. Self, 8 Ohio App.2d 33, 35-36, 220 N.E.2d 728 (4th Dist.1966).

It may be applied to factual situations involving multiple defendants where the

defendants were acting in concert and were in collective and concurrent control of

the instrumentality which caused the injury. Id. It may also be applied in situations

where one defendant is vicariously liable for the other defendant. Dearth at 36.

However, the doctrine should not be applied to situations where: (1) multiple

defendants have been involved, because the wrongdoer could not be identified; (2)

where one of two defendants wholly independent of the other might be responsible

for the injury; or (3) where, under the facts, only one defendant might have been

negligent. Id. at 35.

       {¶47} Thus, “as a general proposition, where there are multiple defendants,

any one of whom might have been at fault, it is ordinarily not proper to say that

anyone had exclusive knowledge as to how or why the accident occurred.” Id. at 36.

                                              21
                      OHIO FIRST DISTRICT COURT OF APPEALS



Additionally, “if some other person or persons, other than the named defendants,

had even partial control of the [instrumentality], the inference permitted by res ipsa

loquitur would be improper.” Eannottie v. Carriage Inn of Steubenville, 155 Ohio

App.3d 57, 2003-Ohio-5310, 799 N.E.2d 189, ¶ 43 (7th Dist.).

         {¶48} Here, there is no evidence to establish when the jumper wire was

installed and multiple parties, including the plaintiffs, may be at fault for installing

the jumper wire. Additionally, Heiert, the plaintiff, was in control of the boiler at the

time of the explosion. Thus, it cannot be shown that any defendant was in exclusive

management and control of the boiler at the time of the explosion or at the time

when the jumper wire was installed. There is also no evidence that the defendants

were acting concurrently or in concert. Therefore, the application of res ipsa loquitor

would be improper in this case. Accordingly, we overrule the second assignment of

error.

                                      Conclusion

         {¶49} Having overruled both assignments of error, we affirm the judgments

of the trial court.

                                                                   Judgments affirmed.

BERGERON and BOCK, JJ., concur.

Please note:

         The court has recorded its own entry this date.




                                               22